DETAILED ACTION
This Action is in response to application/ communications filed on 12/25/2019.
Claims 1-17 are presented for examination, claims 1 and 9 being independent claims. 
Claims 1-17 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China (Application # CN 201811598094.1, filed on December 26, 2018).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S301-S304 (see specification paragraphs [0099]-[0102]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the following informalities:
Abstract uses phrases which can be implied, such as, “Provided are” (see line 1).
Abstract repeats information given in the title “…a data processing method, apparatus, device and storage medium based on an unmanned vehicle…” (See lines 1-2).
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 1, 8-9 and 16 is/are objected to because of the following informalities:  
Claim 1 recites the limitation "the adaption repository" in line 7. The examiner suggesting amending it to recite “the pre-stored adaption repository” to establish a proper antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the same" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 9 and 16 recite similar limitations as recited in claims 1 and 8 respectively. Therefore the claim objection, as set forth above, also applies to the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-9 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1).

NOTE: Cited reference to Zhu (WO 2019/127229 A1) has an International Filing Date of Dec. 28, 2017 (Application No. PCT/CN2017/119446), and includes US as “Designated States”. The original version (published in Chinese, with only the Abstract in English) is attached herewith. However, a PatentScope (WIPO) machine translation version is being used for citation purpose (also attached herewith). Please refer to the machine translation version for mapping of claim limitations.

Regarding claim 1, Zhu discloses a data processing method based on an unmanned vehicle, which is applicable in the unmanned vehicle (see [0048] in view of Fig.3:301-304; FIG.3 illustrates a method of monitoring data acquired by monitoring an unmanned aerial vehicle device), the method comprising: 
acquiring data generated in an unmanned vehicle operating environment of the unmanned vehicle (see [0049]-[0050]; acquiring monitoring data forwarded by the monitoring device… monitoring data is broadcasted by an unmanned aerial vehicle device through the monitoring device… transmitting data collected by various sensors on the drone device in a broadcast form) and type information of the unmanned vehicle operating environment (see [0052]-[0054]; determining a target type identifier of the unmanned aerial vehicle device… the format of the currently received listening data is determined device type of the drone device, i.e., related to the target type identifier of the drone device); and
acquiring a data transformation logic corresponding to the type information from a pre-stored adaption repository (see [0055] in view of [0054]; determining a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode), wherein the adaption repository stores data transformation logics corresponding to different type information (see [0056]-[0058]; a table corresponding to the correspondence between the database storage table (the type identifier and the data format conversion mode) is pre‐defined… the terminal pre‐stores the corresponding relationship between the device type of each different unmanned aerial vehicle device and the data conversion mode needing to perform data conversion according to the target type identifier of the carried unmanned aerial vehicle device); and
transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure (see [0058]-[0059]; currently received listening data should be converted to the desired data format … Data conversion can be performed on the received listening data after determining the target data conversion mode. That is, the received monitoring data is converted into a preset target data format (i.e., the data format acceptable by the upper UI) according to the determined target data conversion mode, namely the target data; examiner articulates that preset target (desired) data format corresponds to preset data structure; examiner also articulates that converting into a preset target data format that is acceptable by the upper UI corresponds to transforming to obtain data in compliance with a preset target data format).

Regarding claim 5, Zhu discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the type information is an identification of the unmanned vehicle operating environment (see [0054]; the type identification of the drone device may uniquely identify the device type of the drone device).
Regarding claim 6, Zhu discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the acquiring type information of the unmanned vehicle operating environment comprises: 
acquiring data structure information of the data generated in the unmanned vehicle operating environment (see [0054]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different. In the present embodiment, in order for the terminal to parse the monitoring data to obtain the data finally displayed at the display interface of the terminal, the format of the currently received listening data needs to be determined according to a predetermined parsing rule. In this embodiment, the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device, wherein the type identification of the drone device may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operations); and 
identifying type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the unmanned vehicle operating environment (see [0018] determine a target type identifier of the unmanned aerial vehicle device, and determine a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode).

Regarding claim 7, Zhu discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the acquiring type information of the unmanned vehicle operating environment comprises: 
acquiring data structure information of the data generated in the unmanned vehicle operating environment (see [0054]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different. In the present embodiment, in order for the terminal to parse the monitoring data to obtain the data finally displayed at the display interface of the terminal, the format of the currently received listening data needs to be determined according to a predetermined parsing rule. In this embodiment, the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device, wherein the type identification of the drone device may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operations); and 
recognizing the data structure information using a preconfigured recognition model (see [0054]; the format of the currently received listening data needs to be determined according to a predetermined parsing rule) to derive the type information of the unmanned vehicle operating environment (see [0018] determine a target type identifier of the unmanned aerial vehicle device, and determine a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode).

Regarding claim 8, Zhu discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein data structures of the obtained data in compliance with the preset data structure are the same for data generated in different unmanned vehicle operating environments (see [0054] - [0057]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different… after receiving the monitoring data, the database format specified in the database storage table can be converted, so that the upper layer UI of the terminal aims at the data in the same format when the data is displayed; also see [0058]-[0059]; it may be determined that the currently received listening data should be converted to the desired data format or preset target data format (i.e., the data format acceptable by the upper UI); examiner articulates that preset target data format is a preset data structure that are the same).

As for Claims 9 and 17, the claims list all the same elements of claim 1, but in a data processing apparatus (see Fig.12; also see [0027] and [0120]-[0121]) comprising: a memory (see Fig.12:1003) and a processor (see Fig.12:1002); and a non- volatile storage medium, comprising: a readable storage medium with computer instructions (see [0026] and [0120]-[0121]) form to implement the data processing method based on an unmanned vehicle according to claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 9 and 17.  

As for Claims 13-16, the claims do not teach or further define over the limitations in claims 5-8. Therefore, claims 13-16 are rejected for the same reasons as set forth in claims 5-8 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Dandekar et al. (hereinafter, Dandekar, US 10666712 B1).

Regarding claim 2, Zhu discloses the method according to claim 1, including transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure, as set forth above (see [0058]-[0059]). Zhu does not explicitly disclose wherein after the transforming, the method further comprises: transmitting the data in compliance with the preset data structure to a cloud server.
Dandekar discloses wherein after the transforming (see Abstract; The method may include identifying the publication from the publisher at one of the channel nodes and applying the schema to the raw data of the publication at the channel node, transforming the raw data to transformed data; also see Col.2: lines 25-29; raw data may be transformed to comply with the schema, resulting in transformed data; also see Fig.5:540), the method further comprises: transmitting the data in compliance with the preset data structure to a cloud server (see Col.11: lines 19-28; Customers may define the desired structure for their device-generated data using schemas and may have the option of predefining schemas. For example, a car manufacture may define a schema for a car engine, a coffee machine manufacturer may define a schema for an espresso machine, etc. Customers have the option to assign schemas to devices when the devices are added to the present system. When device-generated data is received in the cloud, the system validates that the data is complying with the desired schema; also see Fig.5:560).

One of ordinary skill in the art would have been motivated to transform data from a structure that is incompatible or inconsistent with data from other devices using the schema to a structure usable across a publish-subscribe channel (Dandekar: see Col.4: lines 1-4).

Regarding claim 3, Zhu (modified by Dandekar) discloses the method according to claim 2, as set forth above. Dandekar further discloses wherein the transmitting the data in compliance with the preset data structure to a cloud server comprises: 
performing data processing (see Fig.5:550; execute the rule to process the transformed data) to the data in compliance with the preset data structure (see Fig.5:540; raw data may be transformed to comply with the schema, resulting in transformed data) to derive processed data (see Fig.5:560 “processed data”; also see Col.2: lines 50-51; process the transformed data at the channel node or other nodes that have been selected, resulting in processed data); and 
transmitting the processed data to the cloud server (see Fig.5:560; also see Col.2: lines 50-53; the processed data may then be provided to a subscriber in the publish-subscribe system; also see Col.2: lines 10-13; transformed data may be provided to a subscriber via the publish-subscribe system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dandekar with Zhu so that transmitting the data in compliance with the preset data structure to a cloud server comprises: performing data processing to the data in compliance with the preset data structure to derive processed data; and transmitting the processed data to the cloud server.


As for Claims 10-11, the claims do not teach or further define over the limitations in claims 2-3. Therefore, claims 10-11 are rejected for the same reasons as set forth in claims 2-3.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Dandekar et al. (hereinafter, Dandekar, US 10666712 B1) in view of Elkabetz et al. (hereinafter, Elkabetz, US 20190340940 A1).

Regarding claim 4, Zhu (modified by Dandekar) discloses the method according to claim 3, including performing data processing to the data in compliance with the preset data structure to derive processed data, as set forth above (see Dandekar: Fig.5:540-560). Zhu (modified by Dandekar) does not explicitly disclose scheduling the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data.
Elkabetz discloses scheduling the data in compliance with the preset data structure (see [0052]; stored data is formatted in a manner that allows more efficient further processing; also see [0055]; server also pre-calculates and updates pre-calculated data filters for translating collected information into formats usable by other servers) into parallel threads for the data processing to derive the processed data (see [0107]; one or more collection post-processing programs are executed by one or more processors of the system. These post-collection processing programs are sequenced by the system configuration so that data dependencies are honored and parallel processing pipelines are correctly configured… parallel processing programs break up a processing task into many tasks that are executed independently on a plurality of computer processors; also see Fig.5 in view of [0072]-[0074] for scheduling cadence cycle processing steps to generate/ calculate forecast data).

One of ordinary skill in the art would have been motivated to enable the near real-time calculation of weather data and forecast weather data using high frequency sensor data (Elkabetz: [0034]).

As for Claim 12, the claim does not teach or further define over the limitations in claim 4. Therefore, claim 12 is rejected for the same reasons as set forth in claim 4.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCann et al. (US 20150339930 A1) teaches acquiring data generated in an unmanned vehicle operating environment of the unmanned vehicle and type information of the unmanned vehicle operating environment; and transforming a data structure of the data.
Nadler (US 10498955 B2) discloses a system that can differentiate between whether the detected drone is domestic (i.e., drones owned or approved by the drone detection system user) or foreign (i.e., drones not owned or approved by the drone detection system user).
Non-Patent Literature to John Kneuer (“In-Service Data Program Helps Boeing Design, Build, and Support Airplanes”, Boeing, Aero Quarterly 2008, page 16-21) teaches a “Data Dictionary” containing standardized record layouts for each data subject that enables data from the different companies to be exchanged and stored in a common format in the database.
Mullan et al. (EP 2908203 B1) teaches converting the movement and status metadata from a drone to a predetermined message format, such as a JSON format.
SALLES (US 20200137142 A1) discloses determining whether the vehicle data comply with predetermined criteria, and transmitting the vehicle data to the cloud server.
Kwak (US 20160253849 A1) teaches unknown on-board diagnostics (OBD) protocol interpreter and conversion system.
Non-Patent Literature to Glasgow et al. (“Optimizing Information Value: Improving Rover Sensor Data Collection”, IEEE Transactions on Systems, Man, And Cybernetics—Part A: Systems and Humans, Vol. 38, no. 3, may 2008, 2008).
Non-Patent Literature to Ferrell (“Mindful Application of Standards for Avionics – An Intentional, Systematic, and Measurable Transformation”, IEEE, Sept. 2018). 
Non-Patent Literature to Barbatei et al. (“Acquisition and relaying of data ... using an UAV', IEEE, June 2015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453